DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-14, 16-22, are pending in this application.
Claims 1-11, 15, are deleted.
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-14, 16-22, are rejected under 35 U.S.C. 103(a) as being unpatentable over Dong et al., ACS Omega (2018) vol. 3, pp. 4974-85 (published 5/7/18) in view of Mitsubishi Gas Chem. Co. JP (1997) CN 1 149 055 A (equivalent KR 970010759) and Ogawa et al., EP 0 867 434 A1. 
Applicant claims a process of making dioxolane comprising reacting ethylene glycol with formaldehyde and methanol in the presence of at least one catalyst. The products are purified/separated by phase transfer distillation with an organic extracting agent: recovery steps. The by-products or distillate is recycled.  In preferred embodiments, applicant claims embodiments of the recovery and/or the recycling steps (claims 13-14, 19-20).  Inherent properties of methanol (claims 21-22) and extracting agents are claimed (claims 16-18). 
Determination of the scope and content of the prior art (MPEP 2141.01 
Dong et al., teach a process of making dioxolane comprising reacting ethylene glycol with formaldehyde and methanol in the presence of at least one catalyst. See the entire document, particularly the abstract, tables 1-2.
Mitsubishi Gas Chem. Co. teaches a process of making dioxolane, wherein water is removed from the product by phase separation through distillation and solvent extraction. The process produced dioxolane in high yield. See ISR of PCT/EP2019/061773.
Ogawa et al., teach a process of making dioxolane, wherein recovery of the product is performed by similar recovery processes in the instant and Mitsubishi. See examples 4 and 5 at cols. 13-14. See the entire document, particularly the abstract, figs. 1-2.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Dong et al., is that Applicant claims recovery steps after the product is made.  
The difference between the instant invention and Mitsubishi Gas Chem. Co. and Ogawa et al., is that the prior arts did not add methanol to the starting reagents. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the knowledge of those of ordinary skill in the art: one of ordinary skill must necessarily recover the product after it was formed and doing so is a routine practice in the art. For example, Mitsubishi Gas Chem. Co. and Ogawa et al. 
Under the US patent practice recovery per se after the product is formed is uninventive, it must be claimed with other significant steps, Ex parte Deutschmann, 114 USPQ 556 (1957).  
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a Scientist to use conventional techniques of separating a product from waste or byproducts and/or practice conventional techniques of recycling. For example, Mitsubishi Gas Chem. Co. JP (1997) and Ogawa et al. Such are deemed inventions of reasoning not of creativity, KSR, supra.
Under the US patent practice inherent property is not a limitation of a product or compound. See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).   
Response
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. Applicant admits Dong at table 1, discloses the reaction of ethylene glycol in methanol to diethyl acetate, which in methanol converts to various products, including dioxolane, table 2. However, applicant contends Dong does not disclose the reaction of ethylene glycol in methanol to dioxolane. This is not correct because the reaction by Dong is one step. Applicant should revisit the prior art, particularly the foot note in table 2 and the discussion at pages 4975-76.   Dong can be his/her own lexicographer and the tables are sufficient for anticipatory rejection under the US patent practice. Just because applicant fails to find this in the prior art does not mean other POSAs, e.g. the Examiner, do not. 
Applicant argues Ogawa disclosed similar recovery steps as in the instant but the steps are not exactly the same.  The claims are drawn to a process of making dioxolane. See the preamble in claim 12.  Under the US paten practice, a claim drawn to a process needs not disclose how the product is recovered. Recovery per se after the product is formed is uninventive, it must be claimed with other significant steps, Ex parte Deutschmann, 114 USPQ 556 (1957).  
Applicant argues there is no motivation to combine recovery step with a process of making, and the claimed process show unexpected result over the prior arts, citing In re Papesch, 315 F.2d 381 (CCPA, 1963). This is not persuasive. The motivation is from the knowledge of those of ordinary skill in the art: one of ordinary skill must necessarily recover the product after it was formed and doing so is a routine practice in the art. For example, Mitsubishi Gas Chem. Co. and Ogawa et al.  This is not only a “common sense” as admitted by applicant, it is a decisional law, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  “[W]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a Scientist to use conventional techniques of separating a product from waste or byproducts and/or practice conventional techniques of recycling. For example, Mitsubishi Gas Chem. Co. JP (1997) and Ogawa et al. Such are deemed inventions of reasoning not of creativity, KSR, supra. The US constitution requires applicant to create something to be eligible for a patent, In re Sakraida, 425 US 273, 189 USPQ 449 (1976).  It is well-known in the art that the motivation for performing recovery step is to improve the yield and or the purity of a product. Therefore, such is expected.
The claims are not patentable under the US patent practice because, the combination of non-patentable inventions is not patentable. The process and recovery steps are well-known in the art. They were in the public domain prior to the time the invention was made. For example, see the prior arts. Applicant has done no more than combine separate but well-known inventions. While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976), cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Double Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101, which states, “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-14, 16-22, are provisionally rejected under the judicially created doctrine of double patenting as being directed to the same invention as set forth in claims 12-22, of U.S. Application No. 17/056,750. In claim 13, methanol is withdrawn below feed stream in column 40 or at the top of column 40. The steps accomplished the same objectives and therefore are deemed equivalents under the US patent practice. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. Applicant contends the recovery steps are not the same. The steps accomplished the same objectives and therefore are deemed equivalents under the US patent practice. The argument relates to only claim 13. It is about recovery step after the product is formed. The claims are drawn to a process of making dioxolane. See the preamble in claim 12.  Under the US paten practice, a claim drawn to a process of making a product needs not disclose how the product is recovered. Recovery per se after the product is formed is uninventive, it must be claimed with other significant steps, Ex parte Deutschmann, 114 USPQ 556 (1957).  The instant claims and Application No. 17/056,750, are drawn to the same process of making the same product, and therefore are not patentable over each other.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
August 29, 2022